106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Irving C. STEVENS;  Jeanette E. Stevens, Plaintiffs-Appellants,v.CITY OF CANNON BEACH;  State of Oregon, Acting by & throughits Department of Parks & Recreation, Division of StateLands, Land Conservation & Development Commission & JudicialDepartment, Defendants-Appellees.
No. 95-35837.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 9, 1997.Decided Jan. 17, 1997.

Before:  ALDISERT,* PREGERSON, and THOMAS, Circuit Judges.


1
ORDER**


2
We affirm for the reasons set forth in the well-written, well-reasoned opinion of the district court published at 893 F.Supp. 944 (D.Or.1995).



*
 Honorable Ruggero J. Aldisert, Senior Circuit Judge for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3